Citation Nr: 1501926	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  07-34 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin condition, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to September 1974.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, he testified at a hearing at the RO in October 2010 before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).

In a November 2013 decision, the Board denied this claim for service connection for a skin condition.  An additional claim for a rating higher than 10 percent prior to November 4, 2010, and higher than 40 percent from March 28, 2011 to December 5, 2012, for service-connected prostatitis also was denied.  But a 20 percent rating for the prostatitis was granted from November 4, 2010 to March 27, 2011, and an even higher 60 percent rating was assigned as of December 6, 2012.  The Board also granted service connection for hypertension and gastroesophageal reflux disease (GERD), as secondary to the Veteran's 
service-connected major depressive disorder.

He appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In granting a September 2014 Joint Motion for Remand (JMR), the Court vacated, in other words set aside, the Board's denial of his claim of entitlement to service connection for a skin condition, including as secondary to Agent Orange exposure, but also found that he did not appeal, or expressly had abandoned, his remaining claims.  Therefore, only the claim for a skin condition remains.  The Court remanded this remaining claim back to the Board for further proceedings consistent with the JMR.  As the Court-granted JMR indicates, this claim requires still further development before being readjudicated, so the Board in turn is remanding it to the Agency of Original Jurisdiction (AOJ).



REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately readjudicating - this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

In the September 2014 JMR, the parties agreed that the Board's March 2011 remand instructions were not followed.  Specifically, the parties agreed that, when the March 2011 VA examiner opined that the Veteran's actinic keratosis was related to sun exposure, neither his examination report nor addendum opinion considered whether the sun exposure was related to his military service.  The Veteran has further contended that the VA examiner did not properly address whether his skin condition was due to Agent Orange exposure.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.  Therefore, additional medical comment is needed before readjudicating this claim.

The Veteran also has contended that, in addition to actinic keratosis, he has bacterial folliculitis.  So medical nexus opinion is needed concerning its etiology, as well.


Accordingly, this skin disorder claim is again REMANDED for the following additional development and consideration:

1.  Schedule a new VA compensation examination concerning the Veteran's claimed skin condition, including his actinic keratosis, bacterial folliculitis, and any other diagnosed skin condition.  All indicated tests and studies should be performed, and all findings set forth in detail.

After reviewing the claims file and examining the Veteran, the examiner is asked to provide a medical nexus opinion concerning the etiology of all current skin disorders, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) any condition:  (a) initially manifested during the Veteran's military service from February 1970 to September 1974, even if not complained about, diagnosed, or treated during his service, or (b) is otherwise related or attributable to his service, including especially to any sun exposure during his service and his presumed exposure to Agent Orange in Vietnam.

*Even if the Veteran does not have a skin disease presumptively associated with Agent Orange exposure, the examiner must comment on whether the disease nonetheless is the result of exposure to Agent Orange since it presumably occurred during the Veteran's service.

*Comment also as mentioned is needed concerning whether sun exposure during the Veteran's service, as opposed to prior to or since his service, is the source or cause of any current skin disorder.


The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

